DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6-8, 15 are objected to because of the following informalities: the recitation “condenser” (claim 1 line 5) should recite -- condenser, -- for proper   clarity. The recitation “condenser” (claim 8 line 6) should recite -- condenser, -- for proper   clarity.
The remaining claims are objected to based on their dependency from a claim that has been objected to.
Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air-cooling element” in claims 1 and 8. The phrase has been examined as --a thermoelectric element--.
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Election/Restrictions
Claims 2-5 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/02/2021. It is noted that “the cooling element comprises an evaporator” (claims 2 and 9) is a mutually exclusive component shown and described the embodiments of Species B-E (Figures 2-5 ). Claims 2 and 9 are withdrawn from examination for claiming properties exclusive to unelected embodiments. Naturally, claims 3-5 and 10-12 dependent therefrom a withdrawn claim are also withdrawn from examination. It is noted that “the cooling element comprises a plurality of thermo-electric cooling elements disposed around a fin and tube heat exchanger ” (claims 13-14) is a mutually exclusive component shown and described the embodiments of Species B-E (Figures 2-5, noting that these embodiments disposed adjacent and in proximity with an additional heat exchanger, i.e., an evaporator or a fin and tube heat exchanger or any type of heat exchanger known in the art ).

Applicant's election with traverse of species F (fig 6) in the reply filed on 06/02/2021 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently close to pose no search burden.  This is not found persuasive because the patentably distinct species are considered to not be obvious variants which would require an undue search burden and are .
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6-7 recites the limitation "the cooling element".  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as --the air-cooling element--.
Claim 15 recites the limitation "the evaporator".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumper et al. US 2018/0201374 Al in view of Wong et al. US 9554491 B1.
Re claim 1, Trumper et al. teach a chiller (fig 1) comprising: a condenser (16); a bank of condenser fans (50) corresponding to the condenser configured to circulate air through the condenser; 

a bank of evaporator fans  (36) and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft (fig 3A).

Wong fail to explicitly teach multiple fans.
Trumper et al. teach a bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans  configured to circulate air through the air-cooling element (noting the fan bank with naturally circulate the air),
wherein: the condenser and bank of condenser fans are linearly elongated (fig 2) and disposed along a first edge of the chiller (noting two corners are each edges of the primary reference, fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple fans as taught by Wong et al. in the Trumper et al. invention in order to advantageously allow for a cost effective manner to handle thermal deviations.
 Wong, as modified, fail to explicitly teach multiple fans in the evaporator bank.

Trumper et al. teach a bank of evaporator fans and the disposition of the condenser and bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple fans as taught by Wong et al. in the Trumper et al., as modified, invention in order to advantageously allow for a cost effective manner to handle thermal deviations.

 Re claim 6, Trumper et al. teach   the cooling element comprises a plurality of thermo-electric cooling (see the rejection of claim 1, para 11) elements disposed around a chilled air space (fig 1).
Re claim 8, Trumper et al. teach an aircraft galley (para 2) comprising:

a chiller (fig 1)comprising: a condenser (16); a bank of condenser fans (50) corresponding to the condenser configured to circulate air through the condenser; 
an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans (36) configured to circulate air through the air-cooling element, 
a bank of evaporator fans  (36) and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft (fig 3A).


Trumper et al. teach a bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach an air-cooling element (210a) in fluid communication with the condenser a bank of evaporator fans  configured to circulate air through the air-cooling element (noting the fan bank with naturally circulate the air),
wherein: the condenser and bank of condenser fans are linearly elongated (fig 2) and disposed along a first edge of the chiller (noting two corners are each edges of the primary reference, fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple fans as taught by Wong et al. in the Trumper et al. invention in order to advantageously allow for a cost effective manner to handle thermal deviations.
 Wong, as modified, fail to explicitly teach multiple fans in the evaporator bank.

Trumper et al. teach a bank of evaporator fans and the disposition of the condenser and bank of condenser fans (212, 216, noting the fan in the primary reference is made to be a bank of fans) to create air plenums.
When combined, the references teach and the disposition of the condenser and bank of condenser fans, and evaporator fans define a chiller envelope configured to fit within a service column of an aircraft, the bank of evaporator fans is disposed linearly along a second edge of the chiller.

.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumper et al. US 2018/0201374 Al in view of Wong et al. US 9554491 B1 further in view of REISS et al. US 2016/0114880 Al.
Re claim 7, Trumper et al. , as modified, fail to explicitly teach an integral Peltier hot-side cooling system.
REISS et al. teach the cooling element comprises an integral Peltier hot-side cooling system using a recirculated air-cooled liquid (para 41, para 43, fig 1) to provide a constant temperature difference.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an integral Peltier hot-side cooling system as taught by REISS et al. in the Trumper et al. , as modified, invention in order to advantageously allow for the generation of electrical power due to the inverse Peltier effect. 
 


15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumper et al. US 2018/0201374 Al in view of Wong et al. US 9554491 B1 further in view of Lu et al. US 20090107163 A1.
	Re claim 15, Trumper et al. teach a cold air return duct (duct in between 14 and 36).
Trumper et al., as modified, fail to explicitly teach a condensate trough.
Lu et al. teach a cold air return duct (figs) defining a condensate trough (36) proximal to the evaporator (44) to allow for a path for condensation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a condensate trough as taught by Lu et al. in the Trumper et al., as modified, invention in order to advantageously allow for condensate to be used in the heat exchange process in another chamber.
 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burd et al. US 2015/0059363 Al, US 20050210910 A1, US 20050210910 A1, US 9919575 B2, US 9840125 B2, US 20170276408 A1, US 20100029190 A1, US 20150089968 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763